COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Reynaldo Morales v. Travelers Indemnity Co. of Connecticut

Appellate case number:    01-21-00549-CV

Trial court case number: 2013-54065

Trial court:              165th District Court of Harris County

       After dismissing this appeal, the Court denied appellant’s motions for rehearing and for en
banc reconsideration on June 21, 2022. Mandate issued on September 2, 2022.
       Appellant filed a motion to reinstate on September 2, 2022. Two other documents were
received from appellant on September 21, 2022 and October 14, 2022.
        An appellate court’s plenary power expires 30 days after it overrules all timely filed
motions for rehearing and for en banc reconsideration. See TEX. R. APP. P. 19.1(b). After plenary
power expires, an appellate court may not vacate or modify its judgment, but it may correct a
clerical error in its judgment or opinion, issue and its recall mandate as provided by the rules,
enforce or suspend enforcement of its judgment as provided by law, order or modify the amount
and type of security required to suspend a judgment, decide sufficiency of the sureties under rule
24, and order its opinion published. See TEX. R. APP. P. 19.3.
        Because our mandate issued on September 2, 2022, the Court lacks plenary power to take
any further action in this case on the motion filed on September 2, 2022. Future filings, if any,
will be marked as filed, but no action will be taken.
       It is so ORDERED.

Judge’s signature: ____/s/ Justice Richard Hightower______
                    Acting individually  Acting for the Court


Date: ___December 22, 2022_____